

FOURTH AMENDMENT TO THIRD
AMENDED AND RESTATED REVOLVING LOAN AND SECURITY AGREEMENT


THIS FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING LOAN AND SECURITY
AGREEMENT (this “Amendment”) dated as of June 30, 2017, is by and among THE
PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation (together with
its successors and assigns, “Administrative Agent”) in its capacity as
administrative agent for the Lenders (as defined below), the Lenders,
DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation, and certain of its
affiliates parties hereto identified on the signature pages as “Original
Borrower” (individually and collectively, “Original Borrower”), and DIVERSICARE
OF SELMA, LLC, a Delaware limited liability company (“New Opco”) and DIVERSICARE
SELMA PROPERTY, LLC, a Delaware limited liability company (“New Propco”; New
Propco together with New Opco are hereinafter referred to, individually and
collectively, as “New Borrower”). New Borrower and Original Borrower are
hereinafter referred to individually and collectively as, “Borrower”.
RECITALS:
WHEREAS, Original Borrower, Administrative Agent, and the financial institutions
signatories thereto (the “Lenders”) are parties to that certain Third Amended
and Restated Revolving Loan and Security Agreement dated as of February 26, 2016
(as the same has been, and may hereafter be, amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; all capitalized
terms used but not defined herein shall have the meanings ascribed thereto in
the Loan Agreement as amended by this Amendment); and
WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Loan
Agreement as provided in and subject to the terms and conditions of this
Amendment.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto (intending to
be legally bound) hereby agree as follows:
1.Joinder and Assumption. From and after the date hereof, New Borrower hereby
absolutely and unconditionally (i) joins as and becomes a party to the Loan
Agreement as a Borrower thereunder and to each Financing Agreement to which
Original Borrower is a party, (ii) assumes, as a joint and several obligor
thereunder, all of the obligations, liabilities and indemnities of a Borrower
under the Loan Agreement and all other Financing Agreements, (iii) covenants and
agrees to be bound by and adhere to all of the terms, covenants, waivers,
releases, agreements and conditions of or respecting a Borrower with respect to
the Loan Agreement and the other Financing Agreements and all of the
representations and warranties contained in the Loan Agreement and the other
Financing Agreements with respect to a Borrower, and (iv) collaterally assigns
and transfers to Administrative Agent (for the benefit of Lenders and itself)
and hereby grants to Administrative Agent (for the benefit of Lenders and
itself) a continuing first-priority security interest in all of New Borrower’s
now owned and existing and hereafter acquired and arising Collateral, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of all of the
Liabilities, subject to any applicable Intercreditor Agreements. New Borrower
hereby authorizes Administrative Agent to file at any time uniform commercial
code financing statements in such jurisdictions and offices as Administrative
Agent deems necessary in connection with the perfection of a security interest
in all of New Borrower’s now owned or hereafter arising or acquired Collateral,
including, without limitation, Accounts and Deposit Accounts of New Borrower,
and all proceeds and products thereof. From and after the date hereof, any
reference to the term “Borrower” in the Loan Agreement and the Financing
Agreements shall also include New Borrower.
2.    Supplementation of Certain Disclosure Schedules. In connection with the
joinder of New Borrower to the Loan Agreement, Schedule 1.1(a) (Borrowers),
Schedule 1.1(b) (Affiliated Term Borrowers), Schedule 1.1(c) (Propco Borrowers),
Schedule 1.1(f) (Facilities, Locations, Real Property, Operators, Owners,
Leases), Schedule 7.8 (Names), Schedule 7.12 (Organizational Chart), Schedule
7.33 (Capitalization) and Schedule 7.36 (Commercial Leases) of the Loan
Agreement shall be supplemented from and after the date of this Amendment as set
forth on the applicable and respective schedules attached hereto and made a part
hereof so that such schedules shall reflect the matters intended to be shown
thereon as of the date of this Amendment.
3.    Amendments to Loan Agreement. Subject to the satisfaction of the
conditions set forth in Section 6 below and in reliance upon the representations
and warranties set forth in Section 5 below, Borrower, Administrative Agent and
Lenders hereby amend the Loan Agreement as follows:
(a)    Subsection (d) of the definition of “Change of Control” in Section 1.1 of
the Loan Agreement shall be amended and restated in its entirety to read as
follows:
(d) Diversicare Holding Company, LLC shall at any time after the Closing Date
have control and voting power over less than all of the issued and outstanding
Stock of Diversicare Kansas, LLC, Diversicare of Glasgow, LLC, Diversicare of
Fulton, LLC and Diversicare of Selma, LLC,
(b)    The definition of “Financing Agreements” in Section 1.1 of the Loan
Agreement shall hereafter be deemed to also include this Amendment and each of
the documents identified in Sections 6(c), (d), (e), (f), (g) and (p) in this
Amendment.
(c)    The definition of “Libor Base Rate” contained in Section 1.1 of the Loan
Agreement is hereby amended by deleting the last sentence at the end of such
definition.
(d)    The definition of “Maximum Revolving Facility” in Section 1.1 of the Loan
Agreement shall be amended and restated in its entirety as follows:
“Maximum Revolving Facility” means an amount equal to Fifty-Two Million Two
Hundred Fifty Thousand and No/100 Dollars ($52,250,000.00).
(e)    Section 9.3 of the Loan Agreement shall be amended to amend and restate
the second proviso therein to read as follows:
provided further, that, subject to the terms and conditions of the Term Loan
Agreement, the Hutchinson Propco (as defined therein), Clinton Propco (as
defined therein) and Selma Propco (as defined therein) may enter into the
Hutchinson Acquisition (as defined therein), Clinton Acquisition (as defined
therein) and Selma Acquisition (as defined therein), respectively, an Affiliated
Term Loan Borrower may enter into a Permitted Acquisition (as defined therein)
subject to satisfaction of all of the related conditions precedent thereto.
(f)    Annex A (Lenders, Pro Rata Shares/Dollar Allocations, and Notice
Information) to the Loan Agreement shall be amended and restated and replaced
with Annex A attached hereto.
4.    No Other Amendments. Borrower acknowledges and expressly agrees that this
Amendment is limited to the extent expressly set forth herein and shall not
constitute a modification or amendment of the Loan Agreement or any other
Financing Agreements or a course of dealing at variance with the terms or
conditions of the Loan Agreement or any other Financing Agreements (other than
as expressly set forth in this Amendment and the other instruments, agreements,
certificates and documents required to be executed and delivered in connection
herewith, including those identified in Sections 6(c), (d), (e), (f), (g) and
(p)).
5.    Representations and Warranties. In order to induce Administrative Agent
and Lenders to enter into this Amendment, Borrower hereby represents and
warrants to Administrative Agent and Lenders (which representations and
warranties shall survive the execution and delivery hereof), both before and
after giving effect to this Amendment that:
(a)    Each of the representations and warranties of each Borrower (including
Original Borrower and New Borrower) contained in the Loan Agreement and the
other Financing Agreements to which Borrower is a party are true and correct in
all material respects (without duplication of any materiality carve out already
provided therein) on and as of the date hereof, in each case as if made on and
as of such date, other than representations and warranties that expressly relate
solely to an earlier date (in which case such representations and warranties
were true and correct on and as of such earlier date); the principal place of
business and chief executive office for New Borrower is as set forth on Schedule
1.1(a) (as revised pursuant to Section 2 hereof);
(b)    Borrower has the corporate or limited liability company (as applicable)
power and authority (i) to enter into the Loan Agreement as amended by this
Amendment and (ii) to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by Borrower;
(c)    This Amendment has been duly authorized, validly executed and delivered
by one or more Duly Authorized Officers of Borrower, and each of this Amendment,
the Loan Agreement as amended hereby, and each of the other Financing Agreements
to which Borrower is a party, constitutes the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, subject to bankruptcy, insolvency or other similar laws
affecting the enforcement of creditor’s rights and remedies generally;
(d)    The execution and delivery of this Amendment and performance by Borrower
under this Amendment, the Loan Agreement and each of the other Financing
Agreements to which Borrower is a party do not and will not require the consent
or approval of any regulatory authority or governmental authority or agency
having jurisdiction over Borrower that has not already been obtained, nor be in
contravention of or in conflict with the organizational documents of Borrower,
or any provision of any statute, judgment, order, indenture, instrument,
agreement, or undertaking, to which Borrower is party or by which Borrower’s
respective assets or properties are bound; and
(e)    No Default or Event of Default will result after giving effect to this
Amendment, and no event has occurred that has had or could reasonably be
expected to have a Material Adverse Effect after giving effect to this
Amendment.
6.    Conditions Precedent to Effectiveness of this Amendment. The joinder
contained in Section 1 and the amendments contained in Sections 2 and 3 of this
Amendment shall become effective on the date hereof as long as each of the
following conditions precedent is satisfied as determined by Administrative
Agent:
(a)    all of the representations and warranties of Borrower under Section 5
hereof, which are made as of the date hereof, are true and correct;
(b)    receipt by Administrative Agent of duly executed signature pages to this
Amendment from Borrower and Lenders;
(c)    receipt by Administrative Agent of duly executed signature pages to the
modifications to promissory notes dated as of the date hereof by Borrower in
favor of each Lender;
(d)    Administrative Agent shall have received a duly executed Reaffirmation of
Second Amended and Restated Guaranty in the form attached hereto;
(e)    receipt by Administrative Agent of duly executed signature pages to the
First Amendment to and Reaffirmation of Second Amended and Restated Pledge
Agreement dated as of the date hereof, among Diversicare Holding Company, LLC,
New Opco and Administrative Agent (the “Diversicare Holding Company Pledge
Agreement Amendment”), in form and substance reasonably acceptable to
Administrative Agent;
(f)    receipt by Administrative Agent of duly executed signature pages to the
First Amendment to and Reaffirmation of Second Amended and Restated Pledge
Agreement dated as of the date hereof, among Diversicare Property Co., LLC, New
Propco and Administrative Agent (the “Diversicare Property Co. Pledge Agreement
Amendment”), in form and substance reasonably acceptable to Administrative
Agent;
(g)    Administrative Agent shall have received a duly executed Reaffirmation of
Pledge Agreements in the form attached hereto;
(h)    receipt by Administrative Agent of copies of resolutions of the governing
body of New Borrower authorizing the execution, delivery and performance by New
Borrower of the Loan Agreement, as amended by this Amendment, and each of the
other instruments, agreements and documents entered into in connection with this
Amendment to which New Borrower is a party (including with respect to the
security interest and equity pledge provided in favor of Administrative Agent),
certified by a Duly Authorized Officer of New Borrower;
(i)    receipt by Administrative Agent of copies of resolutions of the governing
body of Original Borrower authorizing the execution, delivery and performance by
Original Borrower of this Amendment and each of the other instruments,
agreements and documents entered into in connection with this Amendment to which
Original Borrower is a party, certified by a Duly Authorized Officer of Original
Borrower;
(j)    receipt by Administrative Agent of UCC tax, lien, pending suit,
bankruptcy and judgment searches on New Borrower, each as of a recent date, the
results of which must be in form and substance acceptable to Administrative
Agent;
(k)    receipt by Administrative Agent of good standing certificates for New
Borrower from the Delaware Secretary of State and certificates of authorization
for New Borrower from the Secretary of State of the State of Alabama (as of a
recent date);
(l)    receipt by Administrative Agent of an opinion of Bass Berry & Sims, PLC,
the legal counsel to Borrower and Guarantor, in form and substance reasonably
satisfactory to Administrative Agent;
(m)    receipt by Administrative Agent of a certified copy of New Borrower’s
certificate of formation, certified by the Delaware Secretary of State (as of a
recent date);
(n)    receipt by Administrative Agent of a true, correct and complete copy of
the operating agreement of New Borrower, certified by a Duly Authorized Officer
of New Borrower;
(o)    UCC Financing Statements, as requested by Administrative Agent, naming
New Borrower as debtor and Administrative Agent as secured party with respect to
the Collateral, together with such UCC termination statements necessary to
release all Liens (other than Permitted Liens) in any of the Collateral except
Administrative Agent, and other documents as Administrative Agent deems
necessary or appropriate, shall have been filed in all jurisdictions that
Administrative Agent deems necessary or advisable;
(p)    receipt of a duly executed Second Amendment to Second Amended and
Restated Blocked Account Agreement, in form and substance reasonably acceptable
to Administrative Agent;
(q)    receipt of certificates from Borrower’s insurance carriers evidencing
Administrative Agent as additional insured with respect to New Borrower’s
general liability insurance;
(r)    receipt by Administrative Agent of a true, correct and complete copy of
the Management Agreement between New Opco and Manager available as of the date
hereof, certified by a Duly Authorized Officer of New Borrower;
(s)    receipt by Administrative Agent of a true, correct and complete copy of
the Leases for the Property of New Borrower available as of the date hereof, and
each certified by a Duly Authorized Officer of New Borrower;
(t)    receipt by Administrative Agent of a duly signed and completed perfection
certificate with respect to New Borrower;
(u)    UCC Financing Statement naming Diversicare Holding Company, LLC as debtor
and Administrative Agent as secured party with respect to the equity of New Opco
pledged pursuant to the Diversicare Holding Company Pledge Agreement Amendment
shall have been filed in all jurisdictions that Administrative Agent deems
necessary or advisable (including the Delaware Secretary of State);
(v)    UCC Financing Statement naming Diversicare Property Co., LLC as debtor
and Administrative Agent as secured party with respect to the equity of New
Propco pledged pursuant to the Diversicare Property Co. Pledge Agreement
Amendment shall have been filed in all jurisdictions that Administrative Agent
deems necessary or advisable (including the Delaware Secretary of State);
(w)    receipt by Administrative Agent of copies of resolutions of the governing
body of Diversicare Holding Company, LLC authorizing the execution, delivery and
performance by Diversicare Holding Company, LLC of the Diversicare Holding
Company Pledge Agreement Amendment, certified by a Duly Authorized Officer of
Diversicare Holding Company, LLC;
(x)    receipt by Administrative Agent of copies of resolutions of the governing
body of Diversicare Property Co., LLC authorizing the execution, delivery and
performance by Diversicare Property Co., LLC of the Diversicare Property Co.
Pledge Agreement Amendment, certified by a Duly Authorized Officer of
Diversicare Property Co., LLC;
(y)    receipt by Administrative Agent of copies of resolutions of the governing
body of Guarantor authorizing the execution, delivery and performance by
Guarantor of the Guaranty Reaffirmation, certified by a Duly Authorized Officer
of Guarantor;
(z)    receipt by Administrative Agent of copies of the supplemented Schedule
1.1(a) (Borrowers), Schedule 1.1(b) (Affiliated Term Borrowers), Schedule 1.1(c)
(Propco Borrowers), Schedule 1.1(f) (Facilities, Locations, Real Property,
Operators, Owners, Leases), Schedule 7.8 (Names), Schedule 7.12 (Organizational
Chart), Schedule 7.33 (Capitalization) and Schedule 7.36 (Commercial Leases) of
the Loan Agreement;
(aa)    receipt of any applicable Letter of Credit Document (including an
amendment to the Master Letter of Credit Agreement or an entirely new Master
Letter of Credit Agreement) as Administrative Agent may require in connection
with this Amendment; and
(bb)    receipt by Administrative Agent of such other certificates, schedules,
exhibits, documents, opinions, instruments, reaffirmations, amendments or
consents Administrative Agent may reasonably require, if any.
7.    Reaffirmation; References to Loan Agreement; Additional Agreements and
Covenants; Etc.
(a)    Borrower acknowledges and agrees that all of Borrower’s obligations and
Liabilities under the Loan Agreement and the other Financing Agreements, as
amended hereby, are and shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment. The first
priority perfected security interests and Liens and rights in the Collateral
securing payment of the Liabilities are hereby ratified and confirmed by
Borrower in all respects.
(b)    Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement, as amended by this
Amendment.
(c)    The failure by Administrative Agent, at any time or times hereafter, to
require strict performance by any Borrower of any provision or term of the Loan
Agreement, this Amendment or any of the Financing Agreements shall not waive,
affect or diminish any right of Administrative Agent hereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver by
Administrative Agent of a breach of this Amendment or any Event of Default under
or pursuant to the Loan Agreement shall not, except as expressly set forth in a
writing signed by Administrative Agent, suspend, waive or affect any other
breach of this Amendment or any Event of Default under or pursuant to the Loan
Agreement, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character. None of the undertakings, agreements,
warranties, covenants and representations of any Borrower contained in this
Amendment, shall be deemed to have been suspended or waived by Administrative
Agent unless such suspension or waiver is (i) in writing and signed by
Administrative Agent (and, if applicable, the Required Lenders) and (ii)
delivered to Borrower by Administrative Agent or its counsel.
(d)    In no event shall Administrative Agent’s execution and delivery of this
Amendment establish a course of dealing among Administrative Agent, any
Borrower, pledgor or Guarantor or any other obligor, or in any other way
obligate Administrative Agent to hereafter provide any amendments or
modifications or, if at any time applicable, consents or waivers with respect to
the Loan Agreement or any other Financing Agreement. The terms and provisions of
this Amendment shall be limited precisely as written and shall not be deemed (x)
to be a consent to any amendment or modification of any other term or condition
of the Loan Agreement or of any of the Financing Agreements (except as expressly
provided herein or in any of the other instruments, agreements, certificates and
documents required to be executed and delivered in connection herewith,
including those identified in Sections 6(c), (d), (e), (f), (g) and (p)); or (y)
to prejudice any right or remedy which Administrative Agent may now have under
or in connection with the Loan Agreement or any of the other Financing
Agreements. In the event an ambiguity or question of intent or interpretation
arises, this Amendment shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Amendment.
(e)    Except as expressly provided herein (or in any of the other instruments,
agreements, certificates and documents required to be executed and delivered in
connection herewith, including those identified in Sections 6(c), (d), (e), (f),
(g) and (p)), the Loan Agreement and all of the other Financing Agreements shall
remain unaltered, and the Loan Agreement and all of the other Financing
Agreements shall remain in full force and effect and are hereby ratified and
confirmed in all respects.
(f)    Borrower shall deliver to Administrative Agent promptly upon receipt
evidence that New Opco has received its Medicare and Medicaid provider numbers
for the Selma Facility.
8.    Release.
(a)    In consideration of, among other things, the consent and amendments
provided for herein, and for other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, Borrower and Guarantor (on behalf
of themselves and their respective subsidiaries, Affiliates, successors and
assigns), and, to the extent permitted by applicable law and the same is claimed
by right of, through or under the above, for their past, present and future
employees, directors, members, managers, partners, agents, representatives,
officers, directors, and equity holders (all collectively, with Borrower and
Guarantor, the “Releasing Parties”), do hereby unconditionally, irrevocably,
fully, and forever remise, satisfy, acquit, release and discharge Administrative
Agent, Issuing Lender, and Lenders and each of Administrative Agent’s, Issuing
Lender’s and Lender’s past, present and future officers, directors, agents,
employees, attorneys, parent, shareholders, successors, assigns, subsidiaries
and Affiliates and all other persons and entities to whom Administrative Agent
or Lenders would be liable if such persons or entities were found in any way to
be liable to any of the Releasing Parties (collectively, the “Lender Parties”),
of and from any and all manner of action and actions, cause and causes of
action, claims, cross-claims, charges, demands, counterclaims, suits,
proceedings, disputes, debts, dues, sums of money, accounts, bonds, covenants,
contracts, controversies, damages, judgments, liabilities, damages, costs,
expenses, executions, liens, claims of liens, claims of costs, penalties,
attorneys’ fees, or any other compensation, recovery or relief on account of any
liability, obligation, demand, proceedings or cause of action of whatever
nature, whether in law, equity or otherwise (including, without limitation,
those arising under 11 U.S.C. §§ 541-550 and interest or other carrying costs,
penalties, legal, accounting and other professional fees and expenses, and
incidental, consequential and punitive damages payable to third parties),
whether known or unknown, fixed or contingent, joint and/or several, secured or
unsecured, due or not due, primary or secondary, liquidated or unliquidated,
contractual or tortious, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may have heretofore accrued against any or all of
Lender Parties, whether held in a personal or representative capacity, that the
Releasing Parties (or any of them) have or may have against the Lender Parties
or any of them (whether directly or indirectly) and which are based on any act,
fact, event, action or omission or any other matter, condition, cause or thing
occurring at or from any time prior to and including the date hereof in any way,
directly or indirectly arising out of, connected with or relating to this
Amendment, the Loan Agreement or any other Financing Agreement and the
transactions contemplated hereby and thereby, the Collateral or the Liabilities,
and all other agreements, certificates, instruments and other documents and
statements (whether written or oral) related to any of the foregoing, other than
any applicable good faith claim as to which a final determination is made in a
judicial proceeding (in which Administrative Agent and any of the Released
Parties have had an opportunity to be heard) which determination includes a
specific finding that Administrative Agent acted in a grossly negligent manner
or with actual willful misconduct or illegal activity. Borrower and Guarantor
each acknowledges that Administrative Agent and Lenders are specifically relying
upon the representations, warranties and agreements contained herein and that
such representations, warranties and agreements constitute a material inducement
to Administrative Agent and Lenders in entering into this Amendment.
(b)    Borrower and Guarantor each understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.
(c)    To the furthest extent permitted by law, Borrower and Guarantor each
hereby knowingly, voluntarily, intentionally and expressly waives and
relinquishes any and all rights and benefits that it respectively may have as
against Lender Parties under any law, rule or regulation of any jurisdiction
that would or could have the effect of limiting the extent to which a general
release extends to claims which a Lender Party or Releasing Party does not know
or suspect to exist as of the date hereof. Borrower and Guarantor each hereby
acknowledges that the waiver set forth in the prior sentence was separately
bargained for and that such waiver is an essential term and condition of this
Amendment (and without which the joinder in Section 1 and the amendments in
Sections 2 and 3 hereof would not have been agreed to by Administrative Agent
and Lenders).
9.    Costs and Expenses. Without limiting the obligation of Borrower to
reimburse Administrative Agent for all costs, fees, disbursements and expenses
incurred by Administrative Agent as specified in the Loan Agreement, Borrower
agrees to and shall pay on demand all reasonable costs, fees, disbursements and
expenses of Administrative Agent in connection with the preparation,
negotiation, revision, execution and delivery of this Amendment and the other
agreements, amendments, modifications, reaffirmations, instruments and documents
contemplated hereby, including, without limitation, reasonable attorneys’ fees
and out-of-pocket expenses. All obligations provided herein shall survive any
termination of this Amendment and the Loan Agreement as amended hereby.
10.    Financing Agreement. This Amendment shall constitute a Financing
Agreement.
11.    Titles. Titles and section headings herein shall be without substantive
meaning and are provided solely for the convenience of the parties.
12.    Severability; Etc. Whenever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Amendment. The parties
hereto have participated jointly in the negotiation and drafting of this
Amendment. In the event an ambiguity or question of intent or interpretation
arises, this Amendment shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Amendment.
13.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, no Borrower may assign any of its respective rights or
obligations under this Amendment without the prior written consent of
Administrative Agent.
14.    Further Assurances. Borrower shall, at its own cost and expense, cause to
be promptly and duly taken, executed, acknowledged and delivered all such
further acts, certificates, instruments, reaffirmations, amendments, documents
and assurances as may from time to time be necessary or as Administrative Agent
may from time to time reasonably request in order to more fully carry out the
intent and purposes of this Amendment or any of the other instruments,
agreements, certificates and documents required to be executed and delivered in
connection herewith, including those identified in Sections 6(c), (d), (e), (f),
(g) and (p).
15.    Counterparts; Faxes. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. A signature
hereto sent or delivered by facsimile or other electronic transmission shall be
as legally binding and enforceable as a signed original for all purposes.
16.    Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois, without
regard to conflict of law principles that would require the application of any
other laws.
[Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have duly executed this Fourth Amendment
to Third Amended and Restated Revolving Loan and Security Agreement as of the
day and year first above written.


BORROWER: 
 
ORIGINAL BORROWER:
ADVOCAT FINANCE, INC.
DIVERSICARE MANAGEMENT SERVICES CO.
DIVERSICARE LEASING CORP.
STERLING HEALTH CARE MANAGEMENT, INC.
DIVERSICARE TEXAS I, LLC
DIVERSICARE HOLDING COMPANY, LLC
DIVERSICARE KANSAS, LLC
DIVERSICARE LEASING COMPANY II, LLC
DIVERSICARE PROPERTY CO., LLC




By:
/s/ James R. McKnight, Jr.
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer

SENIOR CARE CEDAR HILLS, LLC
SENIOR CARE GOLFCREST, LLC
SENIOR CARE GOLFVIEW, LLC
SENIOR CARE SOUTHERN PINES, LLC
BY:
SENIOR CARE FLORIDA LEASING, LLC, its sole member
 
BY:
DIVERSICARE LEASING CORP., its sole member
 
By:
/s/ James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer








SENIOR CARE FLORIDA LEASING, LLC
DIVERSICARE AFTON OAKS, LLC
DIVERSICARE BRIARCLIFF, LLC
DIVERSICARE CHISOLM, LLC
DIVERSICARE HARTFORD, LLC
DIVERSICARE HILLCREST, LLC
DIVERSICARE LAMPASAS, LLC
DIVERSICARE PINEDALE, LLC
DIVERSICARE WINDSOR HOUSE, LLC
DIVERSICARE YORKTOWN, LLC
DIVERSICARE ROSE TERRACE, LLC
DIVERSICARE THERAPY SERVICES, LLC
DIVERSICARE CLINTON, LLC
DIVERSICARE HIGHLANDS, LLC


BY:
DIVERSICARE LEASING CORP., its sole member
 
By:
/s/ James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer
 



DIVERSICARE BALLINGER, LLC
DIVERSICARE DOCTORS, LLC
DIVERSICARE ESTATES, LLC
DIVERSICARE HUMBLE, LLC
DIVERSICARE KATY, LLC
DIVERSICARE NORMANDY TERRACE, LLC DIVERSICARE TREEMONT, LLC
DIVERSICARE PARIS, LLC 

BY:
DIVERSICARE TEXAS I, LLC, its sole member
 
By:
/s/ James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer




DIVERSICARE OF CHANUTE, LLC
DIVERSICARE OF COUNCIL GROVE, LLC
DIVERSICARE OF HAYSVILLE, LLC
DIVERSICARE OF SEDGWICK, LLC
DIVERSICARE OF HUTCHINSON, LLC
DIVERSICARE OF LARNED, LLC
BY:
DIVERSICARE KANSAS, LLC
its sole member
 
 
 
By:
/s/ James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer

DIVERSICARE OF SENECA PLACE, LLC
DIVERSICARE OF BRADFORD PLACE, LLC
DIVERSICARE OF PROVIDENCE, LLC
DIVERSICARE OF SIENA WOODS, LLC
DIVERSICARE OF ST. THERESA, LLC
DIVERSICARE OF BIG SPRINGS, LLC
DIVERSICARE OF NICHOLASVILLE, LLC
DIVERSICARE OF AVON, LLC
DIVERSICARE OF MANSFIELD, LLC
DIVERSICARE OF RIVERSIDE, LLC
DIVERSICARE OF CHATEAU, LLC
DIVERSICARE OF ST. JOSEPH, LLC
DIVERSICARE OF GREENVILLE, LLC




By:
DIVERSICARE LEASING COMPANY II, LLC, its sole member



By:_ /s/ James R. McKnight, Jr._____________
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer








DIVERSICARE AFTON OAKS PROPERTY, LLC
DIVERSICARE BRIARCLIFF PROPERTY, LLC
DIVERSICARE CHANUTE PROPERTY, LLC
DIVERSICARE CHISOLM PROPERTY, LLC
DIVERSICARE COUNCIL GROVE PROPERTY, LLC
DIVERSICARE HAYSVILLE PROPERTY, LLC
DIVERSICARE HARTFORD PROPERTY, LLC
DIVERSICARE HILLCREST PROPERTY, LLC
DIVERSICARE HUTCHINSON PROPERTY, LLC
DIVERSICARE LAMPASAS PROPERTY, LLC
DIVERSICARE LARNED PROPERTY, LLC
DIVERSICARE SEDGWICK PROPERTY, LLC
DIVERSICARE WINDSOR HOUSE PROPERTY, LLC
DIVERSICARE YORKTOWN PROPERTY, LLC
DIVERSICARE GLASGOW PROPERTY, LLC
DIVERSICARE CLINTON PROPERTY, LLC
DIVERSICARE FULTON PROPERTY, LLC


By:
DIVERSICARE PROPERTY CO., LLC, its sole member





By:_ /s/ James R. McKnight, Jr._________    
Name: James R. McKnight, Jr.
Its:
Executive Vice President & Chief

Financial Officer




DIVERSICARE OF GLASGOW, LLC
DIVERSICARE OF FULTON, LLC


By:
DIVERSICARE HOLDING COMPANY, LLC, its sole member





By:_ /s/ James R. McKnight, Jr.___________    
Name: James R. McKnight, Jr.
Its:
Executive Vice President & Chief

Financial Officer





DIVERSICARE LEASING COMPANY III, LLC


By:_ /s/ James R. McKnight, Jr.____________
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer



DIVERSICARE OF ARAB, LLC
DIVERSICARE OF BOAZ, LLC
DIVERSICARE OF FOLEY, LLC
DIVERSICARE OF HUEYTOWN, LLC
DIVERSICARE OF LANETT, LLC
DIVERSICARE OF BESSEMER, LLC
DIVERSICARE OF MONTGOMERY, LLC
DIVERSICARE OF ONEONTA, LLC
DIVERSICARE OF OXFORD, LLC
DIVERSICARE OF PELL CITY, LLC
DIVERSICARE OF RIVERCHASE, LLC
DIVERSICARE OF WINFIELD, LLC
DIVERSICARE OF AMORY, LLC
DIVERSICARE OF BATESVILLE, LLC
DIVERSICARE OF BROOKHAVEN, LLC
DIVERSICARE OF CARTHAGE, LLC
DIVERSICARE OF EUPORA, LLC
DIVERSICARE OF MERIDIAN, LLC
DIVERSICARE OF RIPLEY, LLC
DIVERSICARE OF SOUTHAVEN, LLC
DIVERSICARE OF TUPELO, LLC
DIVERSICARE OF TYLERTOWN, LLC




By:
DIVERSICARE LEASING COMPANY III, LLC, its sole member



By:__ /s/ James R. McKnight, Jr.__________
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer




NEW BORROWER:


DIVERSICARE OF SELMA, LLC


By:
DIVERSICARE HOLDING COMPANY, LLC, its sole member





By:_ /s/ James R. McKnight, Jr.__________    
Name: James R. McKnight, Jr.
Its:
Executive Vice President & Chief

Financial Officer




DIVERSICARE SELMA PROPERTY, LLC


By:
DIVERSICARE PROPERTY CO., LLC, its sole member





By:_ /s/ James R. McKnight, Jr.__________    
Name: James R. McKnight, Jr.
Its:
Executive Vice President & Chief

Financial Officer











Acknowledged and Agreed:
DIVERSICARE HEALTHCARE SERVICES, INC.
/s/ Kelly J. Gill
 
Name:
Kelly J. Gill
 
Its:
President and Chief Executive Officer
 






ADMINISTRATIVE AGENT:


THE PRIVATEBANK AND TRUST COMPANY, in its capacity as administrative agent


By:_/s/ Adam D. Panos_________________
Name: Adam D. Panos
Its: Managing Director





LENDER:


THE PRIVATEBANK AND TRUST COMPANY


By:_/s/ Adam D. Panos_____________
Name: Adam D. Panos
Its: Managing Director





LENDER:
BANKERS TRUST COMPANY
By: _/s/ Jon M. Doll_______________
 
Name:
Jon M. Doll
 
Its:
Vice President
 






LENDER:
BOKF, NA D/B/A BANK OF OKLAHOMA
By: _/s/ Ky Chaffin_________________
 
Name:
Ky Chaffin
 
Its:
Senior Vice President
 






LENDER:
CIT BANK, N.A.
By: _/s/ Edward Shuster____________
 
Name:
Edward Shuster
 
Its:
Director
 





LENDER:
OPUS BANK,  
a California commercial bank


By: _/s/ Randy Boba______________
 
Name:
Randy Boba
 
Its:
SVP, Healthcare Banking
 





LENDER:
FRANKLIN SYNERGY BANK


By: _/s/ Lisa Fletcher______________
 
Name:
Lisa Fletcher
 
Its:
Senior Vice President
 








REAFFIRMATION OF SECOND AMENDED AND RESTATED GUARANTY


Dated as of June 30, 2017
The undersigned (“Guarantor”) hereby: (i) confirms and agrees with The
PrivateBank and Trust Company, an Illinois banking corporation in its capacity
as administrative agent (together with its successors and assigns,
“Administrative Agent”) that Guarantor’s Second Amended and Restated Guaranty
dated as of February 26, 2016 made in favor of Administrative Agent (as amended
or modified, “Guaranty”), remains in full force and effect and is hereby
ratified and confirmed in all respects, including with regard to the Third
Amended and Restated Revolving Loan and Security Agreement dated as of February
26, 2016, as amended prior to the date hereof and as further amended by the
foregoing Fourth Amendment to Third Amended and Restated Revolving Loan and
Security Agreement (“Amendment”), and each reference to the term “Borrower” in
the Guaranty shall also include New Borrower (as defined in the Amendment) and
each reference to the “Loan Agreement” shall refer to the Loan Agreement as
amended by the Amendment; (ii) represents and warrants to Administrative Agent,
which representations and warranties shall survive the execution and delivery
hereof, that Guarantor’s representations and warranties contained in the
Guaranty are true and correct as of the date hereof, with the same effect as
though made on the date hereof, except to the extent that such representations
expressly related solely to an earlier date, in which case such representations
were true and correct on and as of such earlier date (and except for the
representations in Section 10(b) thereof which were true and correct on and as
of the date when made); (iii) agrees and acknowledges that such ratification and
confirmation is not a condition to the continued effectiveness of the Amendment
or the Guaranty; and (iv) agrees that neither such ratification and
confirmation, nor Administrative Agent’s solicitation of such ratification and
confirmation, constitutes a course of dealing giving rise to any obligation or
condition requiring a similar or any other ratification or confirmation from the
undersigned with respect to subsequent amendments or modifications, if any, to
the Loan Agreement, as amended by the Amendment or any other Financing Agreement
(as defined in the Loan Agreement, as amended by the Amendment). The execution,
delivery and effectiveness of this instrument shall not operate as a waiver of
any right, power or remedy of Administrative Agent under or pursuant to the
Guaranty. Guarantor acknowledges and agrees that Guarantor has received and
reviewed a fully-executed copy of the Amendment (and any other instrument,
document or agreement executed or delivered in connection therewith) and
understands the contents thereof. A signature hereto sent or delivered by
facsimile or other electronic transmission shall be as legally binding and
enforceable as a signed original for all purposes. This instrument shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Illinois, without regard to conflict of law principles that would
require the application of any other laws.
[Signature Page Follows]



DIVERSICARE HEALTHCARE SERVICES, INC.




By:    /s/ Kelly J. Gill            
Name:    Kelly J. Gill
Its:    President and Chief Executive Officer





REAFFIRMATION OF PLEDGE AGREEMENTS


Dated as of June 30, 2017
For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the undersigned, respectively and as applicable hereby (a)
confirms and agrees with The PrivateBank and Trust Company, an Illinois banking
corporation in its capacity as administrative agent (together with its
successors and assigns, “Administrative Agent”), that (i) Second Amended and
Restated Pledge Agreement by and between Diversicare Management Services Co. and
Administrative Agent dated as of February 26, 2016, (ii) Second Amended and
Restated Pledge Agreement by and between Advocat Finance, Inc. and
Administrative Agent dated as of February 26, 2016, (iii) Second Amended and
Restated Pledge Agreement by and between Diversicare Leasing Corp. and
Administrative Agent dated as of February 26, 2016, (iv) Second Amended and
Restated Pledge Agreement by and between Senior Care Florida Leasing Corp. and
Administrative Agent dated as of February 26, 2016, (v) Amended and Restated
Pledge Agreement by and between Diversicare Leasing Company II, LLC and
Administrative Agent dated as of February 26, 2016, (vi) Amended and Restated
Pledge Agreement by and between Diversicare Kansas, LLC and Administrative Agent
dated as of February 26, 2016, (vii) Second Amended and Restated Pledge
Agreement by and between Diversicare Healthcare Services, Inc. (f/k/a Advocat
Inc.) and Administrative Agent dated as of February 26, 2016 and (viii) Pledge
Agreement by and between Diversicare Leasing Company III, LLC and Administrative
Agent dated as of October 1, 2016 and effective as of October 3, 2016 (the
foregoing, as the same may be amended, restated, supplemented or otherwise
modified from time to time, individually, “Pledge Agreement” and, collectively,
“Pledge Agreements”), each remains in full force and effect and is hereby
ratified and confirmed in all respects, including with regard to the Third
Amended and Restated Revolving Loan and Security Agreement dated as of February
26, 2016 by and among Diversicare Management Services Co., a Tennessee
corporation, and those certain affiliates of Diversicare Management Services Co.
that are signatories thereto as borrowers, Administrative Agent and the Lenders,
as the same has been amended prior to the date hereof and as amended by the
foregoing Fourth Amendment to Third Amended and Restated Revolving Loan and
Security Agreement dated of even date herewith (“Amendment”), and each reference
to the term “Borrower” in each Pledge Agreement shall also include New Borrower
(as defined in the Amendment) and each reference to the “Loan Agreement” shall
refer to the Loan Agreement as amended by the Amendment, and all of the
undersigned’s respective liabilities and obligations under and pursuant to the
respective Pledge Agreement, as modified by the Amendment (if and as
applicable), are and shall be valid and enforceable and shall not be impaired or
limited in any way by the execution, delivery or effectiveness of the Amendment;
(b) acknowledges and agrees that each Pledge Agreement is hereby amended to
include Diversicare of Selma, LLC, a Delaware limited liability company, and
Diversicare Selma Property, LLC, a Delaware limited liability company, as an
additional “Borrower” thereunder for all purposes; (c) represents and warrants
to Administrative Agent and Lenders, which representations and warranties shall
survive the execution and delivery hereof, that each of the undersigned’s
representations and warranties contained in the Pledge Agreement are true and
correct as of the date hereof, with the same effect as though made on the date
hereof, except to the extent that such representations expressly related solely
to an earlier date, in which case such representations were true and correct on
and as of such earlier date, each of the undersigned has the full right,
authority and power to enter into this Reaffirmation and this Reaffirmation
constitutes the legal, valid and binding obligation of each of the undersigned,
enforceable against each of the undersigned in accordance with its terms,
subject to the effect of any applicable bankruptcy, insolvency, reorganization
or similar law affecting creditor’s rights generally and general principles of
equity; (d) agrees and acknowledges that such ratification and confirmation is
not a condition to the continued effectiveness of the Amendment or the Pledge
Agreement; and (e) agrees that neither such ratification and confirmation, nor
the solicitation of such ratification and confirmation by Administrative Agent
and Lenders, constitutes a course of dealing giving rise to any obligation or
condition requiring a similar or any other ratification or confirmation from the
undersigned with respect to subsequent amendments or modifications, if any, to
the Loan Agreement, as amended by the Amendment or any other Financing Agreement
(as defined in the Loan Agreement). The execution, delivery and effectiveness of
this instrument shall not operate as a waiver of any right, power or remedy of
Administrative Agent or Lenders under the Pledge Agreements. Each of the
undersigned acknowledges and agrees that it has received and reviewed a
fully-executed copy of the Amendment and understands the contents thereof. A
signature hereto sent or delivered by facsimile or other electronic transmission
shall be as legally binding and enforceable as a signed original for all
purposes. Illinois law shall govern the construction, interpretation and
enforcement of this instrument.
[Signature Pages Follows]



IN WITNESS WHEREOF, each of the undersigned has duly executed this Reaffirmation
of Pledge Agreements on and as of the date above.
DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation




By: __ /s/ James R. McKnight, Jr.___________
James R. McKnight, Jr., Executive Vice President & Chief Financial Officer


ADVOCAT FINANCE INC., a Delaware corporation




By: _ /s/ James R. McKnight, Jr.___________
James R. McKnight, Jr., Executive Vice President & Chief Financial Officer




DIVERSICARE LEASING CORP.,
a Tennessee corporation




By: _ /s/ James R. McKnight, Jr.___________
James R. McKnight, Jr., Executive Vice President & Chief Financial Officer






SENIOR CARE FLORIDA LEASING, LLC, a Delaware limited liability company


By: Diversicare Leasing Corp., its sole member




By:_ /s/ James R. McKnight, Jr.___________
James R. McKnight, Jr., Executive Vice President & Chief Financial Officer










DIVERSICARE LEASING COMPANY II, LLC, a Delaware limited liability company




By:_ /s/ James R. McKnight, Jr.____________
James R. McKnight, Jr., Executive Vice President & Chief Financial Officer






DIVERSICARE KANSAS, LLC, a Delaware limited liability company

By:    DIVERSICARE HOLDING COMPANY, LLC, its sole member


By:_ /s/ James R. McKnight, Jr._____________
James R. McKnight, Jr., Executive Vice President & Chief Financial Officer




DIVERSICARE LEASING COMPANY III, LLC,
a Delaware limited liability company




By:_ /s/ James R. McKnight, Jr.____________
James R. McKnight, Jr., Executive Vice President & Chief Financial Officer




DIVERSICARE HEALTHCARE SERVICES, INC., a Delaware limited liability company




By:_/s/ Kelly J. Gill____________________
Kelly J. Gill, President & Chief Executive Officer

SUPPLEMENTAL SCHEDULE 1.1(a)
to Third Amended and Restated Revolving Loan and Security Agreement
(Fourth Amendment)


BORROWERS


Name
State of Formation
Principal Place of Business and
Chief Executive Office
Organizational Number
Diversicare of Selma, LLC
Delaware
1621 Galleria Boulevard
Brentwood, TN 37027
6323833
Diversicare Selma Property, LLC
Delaware
1621 Galleria Boulevard
Brentwood, TN 37027
6323836






SUPPLEMENTAL SCHEDULE 1.1(b)
to Third Amended and Restated Revolving Loan and Security Agreement
(Fourth Amendment)


AFFILIATED TERM BORROWERS


Name
State of Formation
Principal Place of Business and
Chief Executive Office
Organizational Number
Diversicare of Selma, LLC
Delaware
1621 Galleria Boulevard
Brentwood, TN 37027
6323833
Diversicare Selma Property, LLC
Delaware
1621 Galleria Boulevard
Brentwood, TN 37027
6323836




SUPPLEMENTAL SCHEDULE 1.1(c)
to Third Amended and Restated Revolving Loan and Security Agreement
(Fourth Amendment)


PROPCO BORROWERS


Name
State of Formation
Principal Place of Business and
Chief Executive Office
Organizational Number
Diversicare Selma Property, LLC
Delaware
1621 Galleria Boulevard
Brentwood, TN 37027
6323836








SUPPLEMENTAL SCHEDULE 1.1(f)
to Third Amended and Restated Revolving Loan and Security Agreement
(Fourth Amendment)


FACILITIES; LOCATIONS; REAL PROPERTY; OPERATORS; OWNERS; LEASES




Facility Name
Real Property/ Location Address
Owner / Lessor
Operator / Lessee
Lease Expiration Date and Options to Extend
Park Place
100 Park Place
Selma, AL 36701
Diversicare Selma Property, LLC
Diversicare of Selma, LLC
June 30, 2027; two 5-year renewals








SUPPLEMENTAL SCHEDULE 7.8
to Third Amended and Restated Revolving Loan and Security Agreement
(Fourth Amendment)


OTHER NAMES




Diversicare of Selma, LLC does business in the State of Alabama as “Park Place.”



SUPPLEMENTAL SCHEDULE 7.12
to Third Amended and Restated Revolving Loan and Security Agreement
(Fourth Amendment)


ORGANIZATIONAL CHART


See attached.



SUPPLEMENTAL SCHEDULE 7.33
to Third Amended and Restated Revolving Loan and Security Agreement
(Fourth Amendment)


CAPITALIZATION


Borrower
Number of Authorized Stock/LLC Interests
Holder of Equity Securities
Ownership Percentage
Diversicare of Selma, LLC
N/A
Diversicare Holding Company, LLC
100%
Diversicare Selma Property, LLC
N/A
Diversicare Property Co., LLC
100%






SUPPLEMENTAL SCHEDULE 7.36
to Third Amended and Restated Revolving Loan and Security Agreement
(Fourth Amendment)


COMMERCIAL LEASES


Lease Agreement dated as of July 1, 2017 by and between Diversicare Selma
Property, LLC, as Lessor, and Diversicare of Selma, LLC, as Lessee, with respect
to (i) that certain nursing home facility formerly known as “Park Place Nursing
and Rehabilitation Center” and located at 100 Park Place, Selma, Dallas County,
Alabama and (ii) the currently vacant building formerly used as an assisted
living facility and located at 903 Medical Center Parkway, Selma, Dallas County,
Alabama.



ANNEX A
(LENDERS, PRO RATA SHARES/DOLLAR ALLOCATIONS, AND NOTICE INFORMATION)
Lender
Contact Information


Pro Rata Shares
 
 
 
The PrivateBank and Trust Company
120 South LaSalle Street
Chicago, IL 60603
Attn.: Adam D. Panos
Managing Director
Tel.: (312) 564-1278
Fax: (312) 683-0446


Dollar Allocation:
$19,250,000.00


36.84210526%
CIT Bank, N.A.


11 West 42nd Street
New York, NY 10036
Attn.: Edward Shuster
Director
Tel.: (212) 771-9303


Dollar Allocation:
$11,000,000.00


21.05263158%
Bankers Trust Company
453 7th Street
Des Moines, IA 50304-0897
Attn.: Jon M. Doll
Vice President
Tel.: (515) 245-2837
Fax: (515) 245-5216


Dollar Allocation:
$8,250,000.00
15.78947368%
 
 
 



BOKF, NA d/b/a Bank of Oklahoma


One Williams Center, Suite 8NE
Tulsa, OK 74172
Attn.: Ky Chaffin
Senior Vice President
Tel.: (918) 588-6866
Fax: (918) 280-3368


Dollar Allocation:
$2,750,000.00
5.26315789%



Opus Bank


19900 MacArthur Blvd.
12th Floor
Irvine, CA 92612
Attn.: Randy Boba
SVP, Healthcare Banking
Tel.: (949) 251-8123
Fax: (949) 250-9988


Dollar Allocation:
$5,500,000.00


10.52631579%
Franklin Synergy Bank


722 Columbia Ave.
Franklin, TN 37064
Chicago, IL 60606
Attn.: Lisa Fletcher
Senior Vice President
Tel.: (615) 564-6374
Fax: (312) 564-7375


Dollar Allocation:
$5,500,000.00
10.52631579%







DM3\4648329.3